                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

DEVANTAE A. MOORE, #211724                                                              PLAINTIFF

VERSUS                                                   CIVIL ACTION NO. 2:18-cv-189-KS-MTP

ROBERT MORRIS, Investigator for
Jasper County Sheriff’s Department                                                    DEFENDANT

                                                ORDER

        This matter is before the Court on Plaintiff’s pleading filed on August 27, 2019, and

docketed as a Response [20].     Having reviewed the Response [20] as well as the record, the Court

finds that Plaintiff is once again requesting that the Court reconsider the dismissal of this civil

action and reinstate this civil action.   Pl.’s Resp. [20] at 1.

        The Court will liberally construe the Response [20] as a Motion pursuant to Rule 60(b) of

the Federal Rules of Civil Procedure. See Solsona v. Warden, F.C.I., 821 F.2d 1129, 1132 n. 1

(5th Cir. 1987) (finding that federal courts may construe and re-characterize a pro se prisoner

action “according to the essence of the prisoner’s claims, regardless of the label that the prisoner

places on his complaint”); see also Hernandez v. Thaler, 630 F.3d 420, 427 n.27 (5th Cir. 2011)

(noting that Court must consider the “substance of the relief, not a label” to determine the “true

nature” of the pleading).

        As evidenced by the Court’s Memorandum Opinion and Order [14] entered July 15, 2019,

and Order [17] entered August 12, 2019, the Court considered the Plaintiff=s allegations and

applied the relevant case law in resolving this matter.     The Court’s decision in the Memorandum

Opinion [14] and Final Judgment [15] entered on July 15, 2019, and Order [17] entered August

12, 2019, were the correct legal findings.     The Court therefore determines that Plaintiff’s Motion
[20] does not meet any of the grounds required by Federal Rule of Civil Procedure 60(b) to grant

relief from the Final Judgment [15] or Memorandum Opinion and Order [14] dismissing this case

or the Order [17] denying Plaintiff’s Motion [16] to Alter or Amend the Judgment.   Accordingly,

it is,

         ORDERED AND ADJUDGED that Plaintiff’s Response [20] is construed as a Motion for

Relief from a Judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure.

         IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff’s Motion/Response [20] is

denied.

         This the   4th         day of October, 2019.



                                              s/Keith Starrett
                                            UNITED STATES DISTRICT JUDGE




                                               2
